PER CURIAM.
The defendant has maintained throughout the trial and appellate process that the technical application of the North Carolina evidentiary rule that in criminal cases a defendant may not impeach his witness by evidence that the witness had made prior statements inconsistent with or contradictory to his testimony unless the party calling the witness has been misled to his prejudice, combined with evidentiary hearsay rules regarding declarations or admissions against penal interest, resulted in a denial of due process and a fair trial under the United States Supreme Court decision in Chambers v. Mississippi, 401 U.S. 284, 93 S.Ct. 1038, 35 L.Ed. 2d 297 (1973).
The Court of Appeals carefully considered and rejected defendant’s evidentiary and constitutional arguments under the applicable rules of evidence, and decisions of this Court and the United States Supreme Court.1 After reviewing the record and briefs, and hearing oral argument on the question presented, we conclude that the decision of the Court of Appeals should be and it is hereby
Affirmed.

. G.S. 8C-1, Rule 607 became effective 1 July 1984, and has no application to this case. State v. Cope, 309 N.C. 47, 305 S.E. 2d 676 (1983).